



EXHIBIT 10.10


SEVERANCE AGREEMENT AND GENERAL RELEASE
This Severance Agreement and General Release (“Agreement”) is made between John
J. Fisher (“Employee”) and BEF MANAGEMENT, INC., an Ohio corporation (“Bob
Evans” or the “Company”).
    
WHEREAS, the parties acknowledge it is in their individual and mutual best
interests to fully dispose of any and all claims between them arising out of
Employee’s employment with and separation from the Company;


NOW, THEREFORE, in exchange for and in consideration of the following mutual
covenants and promises, the undersigned parties, intending to be legally bound,
hereby agree as follows:


1.Separation Date. Employee and Bob Evans acknowledge and agree that the
Employee’s last day of employment with the Company is April 1, 2017 (“Separation
Date”).


2.Consideration for Release. In consideration for Employee’s (i) release of any
and all claims Employee may have against the Company, if any, and (ii) adherence
to each of the terms and conditions of this Agreement and provided that Employee
has executed this Agreement and has not later revoked the Agreement as provided
herein, the Parties agree that subject to Section 7 herein, the Company shall
pay Employee: (x) a lump sum gross payment of Five Hundred Twenty-Five Thousand
Dollars and 00/100 cents ($525,000.00), representing a severance amount
equivalent to eighteen (18) months of salary, and (y) a lump sum payment equal
to Twelve Thousand, Seven Hundred Seventy Nine Dollars and 69/100 cents
($12,779.69), representing the Benefits Offset, in each case less appropriate
deductions and tax withholding amounts. As used herein, the term “Benefits
Offset” shall mean an amount equal to the difference between the premium cost
for COBRA coverage for the Employee and the amount the Employee would have been
charged by the Company for comparable insurance coverage for a period of
fifty-two weeks and assuming Employee had remained employed by the Company (all
as determined by the Company in the reasonable exercise of its discretion).
Except as may be required under Paragraph 24, payment will be made within
fifteen (15) business days after Bob Evans receives a signed and notarized
original Agreement as more fully set forth in Paragraph 15.2 below.


3.Other Benefits, Plans and Agreements. All other benefits and remuneration of
any kind, including bonus plans, life insurance and long term disability
insurance, perquisites (i.e., company car and/or car and gas allowances), shall
terminate effective on the Separation Date, except (i) medical and dental
insurance coverage, including flexible spending account and employee assistance
program access, if any, which will terminate on April 30, 2017; (ii) any vested
rights Employee may have in any outstanding equity awards, Bob Evans’ 401(k)
Retirement Plan, the Bob Evans Farms Third Amended and Restated Executive
Deferral Program (“BEEDP”), and the Bob Evans Farms, Inc. and Affiliates Third
Amended and Restated Supplemental Executive Retirement Plan (“SERP”) (all of
which shall be governed and paid according to the terms of their respective
plans and/or award agreement); (iii) indemnification rights, if any, under the
Company’s Bylaws or separate agreement; and (iv) as otherwise provided for in
this Agreement. Additionally, to the extent that on or prior to the Separation
Date, the Company has granted the Employee restricted stock awards / restricted
stock units or performance stock units, the Company shall cause one hundred
percent (100%) of such unvested stock awards / stock units to be vested at the
“target” threshold of performance (the “Stock Acceleration”) on the later to
occur of the closing of: (X) the acquisition by





--------------------------------------------------------------------------------





the Company (or its affiliates) of all of the equity interests of Pineland Farms
Potato Company, and (Y) the sale by the Company of the Bob Evans Restaurants
business to Golden Gate Capital, all as more fully provided in that certain 8-k
filed by the Company with the SEC on January 24, 2017, provided further that
Employee has executed this Agreement without later revoking the same. Employee
acknowledges and agrees that the Company has paid Employee all wages, salary,
benefits and other compensation (including any accrued but unpaid vacation pay)
to which Employee is entitled and owed. Moreover, except as provided for in this
Agreement, Employee shall not be entitled to receive any other compensation or
benefits of any sort from the Company and its affiliates, or their respective
officers, directors, employees, agents, insurance companies, attorneys,
shareholders, or subsidiaries for, without limitation, salary, vacation,
bonuses, stock, stock options, health care continuation coverage or any other
compensation or benefits. Employee also understands and agrees that, by entering
into this Agreement, any and all rights Employee had, has or may hereafter have,
under any and all change in control agreements between Employee and the Company
are hereby revoked, extinguished and released.


4.Confidential Information and Company Property.


4.1.    Without the written consent of the Company, Employee shall not use,
divulge, furnish, copy, disclose or make accessible (other than for the benefit
of the Company and its affiliates) to any person or organization in any form or
manner for use in any way any Confidential Information (as defined herein) of
the Company or its affiliates.


4.2.    As used in this Agreement, “Confidential Information” means any and all
confidential or proprietary information of the Company and its affiliates,
including without limitation: trade secrets (as defined by the laws of the State
of Ohio); business plans; financial information; accounting data; employment or
employee-related information; marketing plans and information; sales information
(including sales records, plans and projections); pricing information; supplier
and customer (current and prospective) information; product information
(including new products, recipes, formulas and samples); information related to
the siting of new or existing restaurants; information related to the design or
construction of the Company’s restaurants or plants; manufacturing processes;
hiring and recruitment information; all information relating to the Company’s
goods and services; research and development information; legal information
(including legal issues, cases and strategies) or other information, technology,
data and materials, disclosed verbally or in writing by the Company and its
affiliates to Employee. “Confidential Information” does not include information
that is or becomes generally available to the public, other than through
disclosure by Employee.


4.3.     Employee acknowledges that any information shall be presumed to be
Confidential Information if the Company takes or has taken measures designed to
prevent it, in the ordinary course of business, from being available to persons
other than those selected by the Company to have access thereto for limited
purposes.


4.4.    All information disclosed to Employee or to which Employee obtains or
has obtained access to during the period of Employee’s employment, which
Employee has a reasonable basis to believe to be Confidential Information, shall
be presumed to be Confidential Information.


4.5.    Immediately upon Employee’s separation from the Company, all records of
Confidential Information, including, but not limited to, all notes, emails,
memos, plans, records, letters, reports or other tangible materials, including
copies thereof, in Employee’s possession, and including any and a





--------------------------------------------------------------------------------





ll documents and copies thereof provided to Employee’s attorney, whether
prepared by Employee or by others, shall be left with, or delivered by
Separation Date to the Company. Further, immediately upon the Separation Date,
Employee shall return to Company any and all property of Company in Employee’s
possession, including, but not limited to, Employee’s company car, cellular
phone, keys, equipment, all documents, emails, Confidential Information and
computer files (howsoever evidenced and stored, and whether on Employee’s
personal computer, PDA, phone or otherwise). Employee acknowledges and
understands that the Company’s obligation to pay Employee the severance benefits
identified in Paragraph 2 together with the Stock Acceleration is expressly
conditioned upon Employee’s adherence to the terms of this Agreement, including
the provisions of this Paragraph. Notwithstanding the foregoing, Employee may
retain any and all documents relating to his/her compensation and benefits,
including, but not limited to, documents relating to the health insurance plan,
outstanding equity awards, the 401(k) Retirement Plan, the SERP, and the BEEDP.


4.6.    Employee agrees, unless compelled by legal process, not to discuss with
any person or entity, including without limitation any current, future or former
employees of the Company and its affiliates (collectively, “Company Employees”),
any information concerning: any Confidential Information, including the business
sensitive policies, personnel or business practices of the Company and/or any of
its affiliates, and its or their past, present or future stockholders, officers,
directors, parents, subsidiaries, divisions, successors, assigns, employees,
managers, members, agents or representatives (collectively, “Related Parties”).
If Employee is compelled to give testimony pursuant to legal process, Employee
shall immediately notify the Company as soon as Employee becomes aware of such
legal process pursuant to Paragraph 23. The above notwithstanding, nothing in
this Agreement prohibits Employee from communicating directly with the U.S.
Securities and Exchange Commission (the “SEC”), or any member of its staff,
about any possible violation of federal securities law or making any disclosure
protected under the whistleblower provisions of federal law or regulation.
Employee does not need the approval of the Company prior to communicating
directly with the SEC or its staff. Employee, however, further acknowledges that
the Employee has no reason to believe that the Company is in violation of
federal securities laws, nor does the Employee have any knowledge of any
violation, possible violation or series of facts and circumstances on the part
of / attributable to the Company which could give rise to a whistleblower claim
under federal or state law or applicable regulations.


4.7.    Employee understands and agrees that, even after his/her employment with
the Company ends, Employee is still bound by the provisions of the Company’s
“Policy Statement Against Insider Trading,” which provides, in relevant part,
that:


This Policy Statement continues to apply to your transactions in our securities
even after your service with us ends. If you are aware of material nonpublic
information when your service ends with us, you may not disclose such
information or otherwise trade in our securities until that information has
become public or is no longer material.


5.Cooperation. Employee agrees to cooperate fully with the Company in its
defense of any lawsuit, investigation, proceeding or third party request for
information filed/requested over matters that occurred during the tenure of
Employee’s employment with the Company, and agrees to provide full and accurate
information with respect to same. Employee further agrees not to provide any
information to any outside parties concerning the Company and its Related
Parties, unless compelled to do so by valid subpoena or other court order, and
in such case only after first notifying





--------------------------------------------------------------------------------





the Company in advance of such subpoena or court order pursuant to Paragraph 23
and permitting the Company a minimum of five (5) business days to respond or
object.


6.Confidentiality. Employee agrees not to, at any time, talk about, write about
or otherwise publicize or disclose to any third party the terms of this
Agreement or any fact concerning its negotiation, execution or implementation,
except with (i) an attorney, accountant, or other advisor engaged by Employee to
advise him/her; (ii) the Internal Revenue Service or other governmental agency;
and (iii) his/her immediate family, providing that all such persons agree in
advance to keep said information confidential and not to disclose it to others.
Nothing in this Paragraph shall be construed to prohibit Employee from
disclosing to potential employers the existence of this Agreement and the
general nature of its provisions.


7.New Employment / Severance Offset. Intentionally Omitted


8.Clawback. Intentionally Omitted.


9.Non-Competition. Employee covenants and agrees that for a period of one (1)
year following Employee’s Separation Date, Employee shall not, directly or
indirectly, as an employee, employer, consultant, agent, principal, partner,
shareholder, officer, director, member, manager or through any other kind of
ownership (other than ownership of securities of publicly held corporations of
which Employee owns less than three percent (3%) of any class of outstanding
securities), membership, affiliation, association, or any other representative
or individual capacity, engage in or render, or agree to engage in or render,
any services to any Competing Business. For purposes of this Agreement,
“Competing Business” shall mean any business in North America that (i) is
engaged in the family dining restaurant industry or any other sector of the
restaurant industry in which the Company is actively engaged or has taken
substantial steps towards being actively engaged as of the Separation Date; (ii)
produces and distributes food products to the extent the Company is actively
engaged in such business or has taken substantial steps towards being engaged in
such business as of the Separation Date; or (iii) is engaged in a line of
business that competes with any line of business that the Company or its
affiliates entered into, or have taken substantial steps to enter into, during
Employee’s employment with the Company.


10.Agreement Not to Solicit Employees. Employee agrees that during the one-year
(1) period following his/her Separation Date, Employee shall not, either
directly or indirectly, on Employee’s own behalf or in the service or on behalf
of others, solicit or attempt to solicit any person then employed by the Company
or any of its affiliates, to seek employment with Employee or with any employer
for which Employee works or is otherwise affiliated; nor shall Employee solicit,
induce, recruit or cause any person employed by the Company to terminate his/her
employment with the Company for the purpose of joining, associating, or becoming
employed with any other business or activity of Employee or any employer for
which Employee is affiliated.


11.No Disparagement. Employee agrees that he/she shall not make or publish any
statement (orally or in writing) that becomes or reasonably could be expected to
become publicly known, which would libel, slander or disparage (whether or not
such disparagement legally constitutes libel or slander) the Company or its
Related Parties.







--------------------------------------------------------------------------------





12.Release of Claims.
12.1.    In consideration of the receipt of the sums and covenants stated
herein, Employee does hereby, on behalf of Employee, his/her heirs,
administrators, executors, agents, and assigns, forever release, requite, and
discharge the Company and its Related Parties, from any and all charges, claims,
demands, judgments, actions, causes of action, damages, expenses, costs,
attorneys’ fees, and liabilities of any kind whatsoever, whether known or
unknown, vested or contingent, in law, equity or otherwise, which Employee has
ever had or now has against said Company and its Related Parties for or on
account of any matter, cause or thing whatsoever which has occurred prior to the
date Employee signed this Agreement, including, without limiting the generality
of the foregoing, any and all claims which are related to Employee’s employment
with the Company and the termination thereof, and any and all rights which
Employee has or may have under the Age Discrimination in Employment Act, as
amended; the Older Worker Benefit Protection Act; the Fair Labor Standards Act;
the Family and Medical Leave Act; Title VII of the Civil Rights Act of 1964, as
amended by the Equal Employment Opportunity Act of 1972; the Civil Rights Act of
1991; the Employee Retirement Income Security Act, 29 U.S.C. §1001 et seq.; 42
U.S.C. §1981; the Americans With Disabilities Act; Ohio Revised Code Sections
4101.17 and 4112.02 et seq., as and to the extent any of the foregoing are
amended or modified, and other federal and state statutes which regulate or
pertain to employment; and the laws of contract, torts, and other subjects.
Nothing contained herein shall be construed as a waiver or release of Employee’s
vested rights in the Company’s 401(k) Retirement Plan, any outstanding equity
awards, the SERP, the BEEDP, indemnification rights, or rights under this
Agreement.


12.2.     It is hereto agreed that this Agreement constitutes, among other
things and except to the extent that rights are retained as noted above, a full
and complete release of any and all claims which Employee may have against the
Company or its Related Parties, upon or by reason of any matter or thing
whatsoever which has occurred prior to the signature date of this Agreement,
including without limitation all age discrimination claims under the Age
Discrimination in Employment Act, as amended, and it is the intention of the
parties hereto that this Agreement is and shall be a complete and absolute
defense to anything released hereunder. Employee expressly and knowingly waives
his/her right to file any civil action, as a class member or individually, or to
receive any monetary award arising therefrom related to any claims Employee may
have against the Company or its Related Parties which are released hereunder,
including without limitation any matters arising out of or relating to
Employee’s employment with or separation from Bob Evans.


12.3.    Notwithstanding the foregoing provisions of Paragraph 12, Employee
understands that Employee is not waiving any claims and rights that may arise
after the date of this waiver. Employee further understands that this does not
limit Employee’s right to file a charge with an agency or to participate in any
agency’s investigation; however, Employee waives his/her right to recover any
damages should any agency ever pursue a claim on Employee’s behalf. Employee
further understands that this does not limit Employee’s right to seek a judicial
determination of the validity of this waiver or to test the knowing and
voluntary nature of this waiver.


13.No Acknowledgment of Liability. It is understood that this Agreement is,
among other things, a compromise of disputed claims, and no party, by entering
into this Agreement, acknowledges the validity of the other’s claims or
defenses, and the above-mentioned payments and covenants are not, and should not
be construed as, an admission or acknowledgment by the Company or its Related
Parties of any liability whatsoever to Employee or any other person or entity.


14.Remedies for Breach by Employee. Employee agrees that it would be difficult
to compensate the Company fully for damages for any violation of the provisions
of this Agreement,





--------------------------------------------------------------------------------





including without limitation the provisions of Paragraphs 4, 5, 6, 9, 10 and 11.
Employee agrees that any breach of this Agreement by Employee would cause the
Company and/or its Related Parties great and irreparable injury and damage, the
actual amount of which cannot be reasonably or adequately compensated in damages
in an action at law. Employee acknowledges that the Company shall, therefore, be
entitled, in addition to any other remedies that it may have under this
Agreement or at law, to receive injunctive and other equitable relief (including
without limitation specific performance) to enforce any of the rights and
privileges of the Company or any of the covenants or obligations of the Employee
hereunder. In addition to any and all other remedies available to the Company,
Employee agrees that the Company shall be entitled to recover from Employee
liquidated damages in an amount no less than twenty-five percent (25%) of the
severance and Stock Acceleration provided hereunder. Nothing contained herein,
and no exercise by the Company of any right or remedy, shall be construed as a
waiver by the Company of any other rights or remedies that the Company may have.


15.Employee’s Acknowledgments.


15.1.    Employee states and represents that he/she has carefully read this
Agreement and knows the contents thereof, and that Employee has executed the
same as his/her own free act and deed.


15.2    Employee acknowledges that he/she has been and is hereby advised in
writing to consult with an attorney concerning this Agreement and that Employee
had the opportunity to seek the advice of legal counsel in connection with the
negotiation and execution of this Agreement. Employee further acknowledges that
he/she has had the opportunity to ask questions about each and every provision
of this Agreement and that Employee fully understands the effect of the
provisions contained in this Agreement upon his/her legal rights. Employee
acknowledges that he/she has been given twenty-one (21) days from the date of
receipt of the Agreement to consider whether to sign the Agreement, and that
Employee may revoke his/her signature at any time before expiration of seven (7)
days after Employee signs the Agreement. To accept the terms of this Agreement,
Employee must return a signed and notarized original Agreement to Debbie
Wickline, Bob Evans Farms, 8111 Smith’s Mill Road, New Albany, OH 43054. To
revoke his/her signature and the Agreement, Employee shall notify the Company
pursuant to Paragraph 23 by no later than 5:00 p.m. EST on the seventh (7th) day
after Employee signs the Agreement. This Agreement becomes effective upon the
expiration of seven (7) days after Employee signs the Agreement provided
Employee has not sooner revoked his/her signature.


15.3 Employee agrees that he/she has: (i) received all compensation due Employee
as a result of services performed for the Company with the receipt of his/her
final paycheck; (ii) reported to the Company any and all work-related injuries
incurred by Employee during his/her employment by the Company; and (iii) been
provided any leave of absence due on account of Employee’s or a family member’s
health condition and has not been subjected to any improper treatment, conduct
or actions due to a request for or taking such leave.


15.4    Employee agrees that he/she is solely liable for any and all income tax,
other taxes, or assessments owed by Employee in connection with any payment made
pursuant to this Agreement. Employee further warrants that he/she is not a
Medicare beneficiary as of the date of this release and that, as a result, no
conditional payments have been made by Medicare.


16.Successors and Assigns. Employee’s obligations and agreements under this
Agreement shall be binding on the Employee’s heirs, executors, legal
representatives and assigns and





--------------------------------------------------------------------------------





shall inure to the benefit of any successors and assigns of the Company. The
Company’s obligations and agreements under this Agreement shall be binding upon
the Company’s affiliates, divisions, successors, and assigns and shall inure to
the benefit of Employee’s heirs, executors, and assigns.


17.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Ohio without giving effect to any
choice of law or conflict of law rules or provisions. If any provision or
provisions hereof shall at any time be found or declared invalid or
unenforceable, such finding or declaration shall not impair the remaining
provisions hereof, but the same shall remain valid and enforceable.


18.Entire Agreement; Amendment. This Agreement constitutes the entire agreement
between the parties hereto in respect of the subject matter hereof and this
Agreement supersedes all prior and contemporaneous agreements between the
parties hereto in connection with the subject matter hereof, except as otherwise
provided herein. No change, termination or attempted waiver of any of the
provisions of this Agreement shall be binding on any party hereto unless in
writing and signed by the party affected.


19.Waiver. The failure of any party hereto to enforce at any time any of the
provisions of this Agreement shall in no way be construed to be a waiver of any
such provision, nor in any way to affect the validity of this Agreement or any
part thereof or the right of any party thereof to enforce each and every such
provision. No waiver or any breach of this Agreement shall be held to be a
waiver of any other or subsequent breach.


20.Interpretation. In this Agreement, (i) the word “including” means including
without limiting the generality of any description preceding such term and (ii)
references to any agreement or plan means such agreement or plan as amended and
modified and in effect from time to time in accordance with the terms of such
agreement or plan.


21.Withholding Taxes. The Company may withhold from all compensation payable
pursuant hereto all sums required to be withheld under all federal, state and
city laws, or governmental regulation or ruling, with respect to payment of
compensation, benefits or perquisites.


22.Severability. To the extent any provision of this Agreement shall be invalid
or unenforceable, it shall be considered deleted and the remainder of such
provision and of this Agreement shall be unaffected and shall continue in full
force and effect. In furtherance and not in limitation of the foregoing, should
the duration or geographical extent of, or business activities covered by any
provision of this Agreement be in excess of that which is valid and enforceable
under applicable law, then such provision shall be construed to cover only that
duration, extent or activities which may validly and enforceably be covered.
Employee acknowledges the uncertainty of the law in this respect and expressly
stipulates that this Agreement shall be given the construction that renders the
provisions valid and enforceable to the maximum extent (not exceeding its
express terms) possible under applicable law.


23.Notices. All notices or other communication required or permitted hereunder
shall be in writing and shall be deemed given or delivered when delivered
personally or four (4) days after being mailed by registered or certified mail,
return receipt requested, or one (1) day after being sent by private overnight
courier addressed as set forth below, or if sent by facsimile transmission, on
the first business day after transmission provided that an original copy has
been deposited in the U.S. mail:





--------------------------------------------------------------------------------







If to the Company, to:


BEF Management, Inc.
8111 Smith’s Mill Road
New Albany, OH 43054
Attention: Jim Roberts, Vice President & Associate General Counsel
Fax: (614) 409-2261


Or to such other address as such party may indicate by a notice delivered to the
other party hereto.


24.Code Section 409A. This Agreement shall be interpreted and construed to
reflect the intent of the Company that this Agreement be classified as a
short-term deferral arrangement exempt from the provisions of Code Section 409A.
Nothing in this Agreement shall provide a basis for any person to take action
against the Company based on matters covered by Code Section 409A, including the
tax treatment of this Agreement, and the Company shall not under any
circumstances have any liability to the Employee, or other person for any taxes,
penalties or interest due on amounts paid or payable under this Agreement,
including taxes, penalties or interest imposed under Code Section 409A. In
accordance with Code Section 409A, to the extent that the total time period
described in Paragraph 15.2 (both the consideration and revocation periods)
begins in one calendar year and ends in a second calendar year, no payment under
this Agreement shall be made, or begin to be made, until the second calendar
year.


Employee acknowledges that he/she has carefully read and fully understands all
the provisions of this Agreement, that Employee has been given twenty-one (21)
days in which to consider this Agreement and will have seven (7) days to revoke
acceptance after signing this Agreement. Employee is advised to consult with an
attorney of Employee’s own choosing before signing this Agreement.


EMPLOYEE ALSO ACKNOWLEDGES THAT THE COMPANY FURNISHED TO HIM/HER, ALONG WITH
THIS AGREEMENT, WRITTEN AND UNDERSTANDABLE INFORMATION DISCLOSING THE JOB TITLES
AND AGES OF ALL INDIVIDUALS WHO ARE ELIGIBLE AND NOT ELIGIBLE FOR RECEIVING A
SEVERANCE AGREEMENT AND RELEASE OFFER.


IN WITNESS WHEREOF, THE UNDERSIGNED, HAVING READ THIS SEVERANCE AGREEMENT AND
GENERAL RELEASE AND UNDERSTANDING THE TERMS CONTAINED HEREIN, DOES KNOWINGLY,
VOLUNTARILY, AND FREELY SIGN AS OF THE DATE SET FORTH BELOW.










John J. Fisher and the Company hereby enter into this Severance Agreement and
General Release as indicated by their signatures below.




___________________________________
John J. Fisher







--------------------------------------------------------------------------------





STATE OF OHIO            :
: SS
COUNTY OF FRANKLIN         :


The foregoing instrument was acknowledged before me this _____ day of
_____________, 2017 by John J. Fisher.
_____________________________________
Notary Public










BEF MANAGEMENT, INC.


By: __________________________________
Its:


STATE OF OHIO        :
: SS
COUNTY OF     FRANKLIN     :


The foregoing instrument was acknowledged before me this ____ day of
_______________, 2017 by John Carothers, Vice President of BEF Management, Inc.,
on behalf of the Company.




_____________________________________
Notary Public







